Citation Nr: 9927639	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right foot.  

2.  Entitlement to service connection for degenerative joint 
disease of the left foot.  

3.  Entitlement to a disability rating in excess of 10 
percent for right foot plantar fasciitis.  

4.  Entitlement to a disability rating in excess of 10 
percent for left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1984 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision which 
granted service connection for plantar fasciitis on the right 
and plantar fasciitis on the left and assigned 10 percent 
evaluations for each foot, effective October 18, 1995, the 
day following the veteran's service discharge.  Among other 
things, that rating decision denied entitlement to service 
connection for degenerative joint disease of both feet.  


FINDINGS OF FACT

1.  There is no competent evidence of any current 
degenerative joint disease involving the right foot.  

2.  There is no competent evidence of any current 
degenerative joint disease of the left foot.  

3.  The veteran's bilateral plantar fasciitis is principally 
manifested by pain and tenderness with no more than moderate 
disability in each foot at any time since the effective date 
of the grant of service connection.  


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative joint 
disease of the right foot is not well grounded.  38 U.S.C.A. 
§ 5107(d) (West 1991).  

2.  The claim for service connection for degenerative joint 
disease of the left foot is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis of the right foot have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5099-5284 (1999).  

4.  The criteria for a disability rating in excess of 
10 percent for plantar fasciitis of the left foot have not 
been met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5099-5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Degenerative Joint Disease of Each 
Foot

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69-73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 70, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of the claim, or is in relative 
equipoise, the claim is allowed.   Id.  If, after careful 
review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or through the presumptive 
period § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at a later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service permits service connection for 
arthritis or other disabilities, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period and still has such condition.  Such 
evidence must medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may be still be well grounded or reopened on the basis 
of § 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Factual Background

A review of the evidence of record discloses that in April 
1995 a medical evaluation board reviewed the veteran's 
records and made a diagnosis which included degenerative 
joint disease of the ankles and feet.  Reference was made by 
the board in its report of examination of the veteran in 
November 1994 that X-ray studies of the feet done in July 
1993 reportedly showed a bilateral hallux valgus with 
degenerative joint disease.  Stress changes of the 2nd, 3rd, 
and 4th metatarsal shaft bilaterally and a small plantar 
calcaneal spur on the left were reportedly shown.  Plane 
films of the left ankle in March 1994 again showed the 
calcaneal spur.  

X-ray studies of the ankle and feet accorded the veteran by 
VA in December 1995 showed a small calcaneal spur at the 
plantar aspect of the left foot.  There was a small calcific 
density with adjacent lucency in the navicular foot.  The 
possibility of an osteoid osteoma was entertained.  Further 
X-ray evaluation was indicated.  

By rating decision dated in January 1996, service connection 
for various disabilities, including synovitis and ligamentous 
instability, with early degenerative joint disease of the 
right ankle, synovitis and ligamentous instability with early 
degenerative joint disease of the left ankle, right plantar 
fasciitis, and left plantar fasciitis, was granted, with 
10 percent ratings assigned for each.  

The veteran was accorded a rating examination of the feet by 
VA in July 1996.  It was noted that at the time of a December 
1995 examination he was thought to possibly have some 
abnormality in the navicular bone of the left foot and a bone 
scan was suggested.  This had recently been accomplished and 
was found to be totally normal without any evidence of 
degenerative joint disease or navicular disease.  
Nevertheless, the veteran continued to experience pain on a 
daily basis in the feet.  

It was stated there was no X-ray evidence at the present time 
to indicate that the veteran had any arthritis involving the 
feet.  His chronic synovitis and synovial thickening were 
suggestive of chronic joint inflammation and the examiner 
stated this "could be considered precursor to an arthritic 
condition."  

Additional medical evidence includes the report of another VA 
rating examination of the veteran's feet in August 1998.  
Current orthopedic treatment involved careful activity, oral 
medication, and occasional use of shoe inserts.  The veteran 
wore regular shoes.  The veteran complained of pain involving 
both feet and ankles.  No X-ray studies were taken at the 
time of examination.  The diagnoses included pain and 
tenderness of both forefoot areas predominantly at the 
metatarsophalangeal joints diagnosed as chronic synovitis.  

The veteran gave testimony before a hearing officer at the RO 
in November 1998 regarding his complaints of pain and 
discomfort involving the feet and ankles.  

The veteran was accorded another examination of the feet for 
rating purposes by VA in December 1998.  Notation was made 
that a review of the records revealed that military officials 
thought the veteran had degenerative joint problems of the 
feet, but VA radiologists had not agreed.  The claims folder 
was reviewed by the examiner.  

An X-ray study of the ankles showed the right side to be 
normal.  On the left there was slight widening of the lateral 
aspect of the ankle joint.  No bone destruction or abnormal 
bone formation was seen.  No particular erosion was 
demonstrated.  The impression was slight widening of the 
lateral aspect of the left ankle joint, consistent with some 
ligamentous instability.  

X-ray studies of the feet done at the same time showed no 
abnormal soft tissue calcifications.  There was no fracture 
or bone destruction.  The joints were well-preserved.  
Alignment was normal.  No periarticular erosions were 
demonstrated.  No significant calcaneal spur formation was 
seen.  Subtalar joints were normal.  The impression was a 
normal examination.  

Analysis

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service 
connected disease or injury to cases where a disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997) (requiring that 
current disability be shown to a compensable degree).  The 
United States Court of Appeals for the Federal Circuit has 
upheld the interpretation that a claim is not well grounded 
unless there is competent evidence of current disability.  
The Federal Circuit interpreted the requirement for current 
disability to meant evidence of the disability at the time of 
application.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998

The veteran's assertion that he has degenerative joint 
disease of the feet attributable to service is insufficient 
to find his claim well grounded.  The Court has held, that 
where a question is factual in nature, that is, whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App.  91, 93 (1993).  

In this case, a review of the record shows that while it was 
suspected during military service that the veteran had 
degenerative joint disease of the feet, X-ray studies 
accomplished by VA on more than one occasion following 
service failed to confirm the presence of arthritis involving 
either foot.  Accordingly, there is no evidence of the 
presence of a current disability and, therefore, there can be 
no valid claim.  Gilpin.

The veteran has pointed to the service department findings 
that he had arthritis of the feet.  Indeed, service 
department records do show findings of arthritis on the 
metatarsals of several toes.  However, in the absence of 
clinical evidence of arthritis at any time since service, 
there is no competent evidence of current disability.

The veteran has also pointed to a VA examiner's comments that 
some findings could be precursors of arthritic changes.  This 
comment would not provide a basis for finding a current 
disability, since it does not relate to current arthritis but 
to the possibility that the veteran could develop that 
disability in the future.

The Board notes that service connection is in effect for 
other orthopedic disabilities, including plantar fasciitis of 
each foot and poor synovitis and ligamentous instability with 
early degenerative joint disease of each ankle.  10 percent 
ratings are in effect for each disability and the veteran, 
with consideration of the bilateral factor, has a combined 
rating of 60 percent in effect for his various disorders.  

Original Ratings

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of disability ratings.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including the service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on his functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schrafth v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim, or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  An inquiry must also be made as to weakened 
movement, excess fatigability, incoordination and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As the rating 
schedule does not contain a rating code specifically setting 
forth criteria for evaluating plantar fasciitis, the RO in 
its June 1996 statement of the case utilized the criteria in 
Diagnostic Code 5284.  

Diagnostic Code 5284 provides a 10 percent evaluation when 
there is moderate injury of a foot.  A moderately severe 
injury to the foot warrants a 20 percent evaluation.  A 
severe injury to the foot warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The potentially applicable diagnostic codes which provide for 
a rating in excess of 10 percent for foot disorder include 
Diagnostic Code 5276 for acquired flatfoot, Diagnostic 
Code 5278 for acquired clawfoot (pes cavus).  

A rating of 20 percent is provided for unilateral flatfoot 
which is severe with objective evidence of marked deformity 
(pronation, abduction, and so forth), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. Part 4, Diagnostic 
Code 5276.  

A rating of 20 percent is provided for unilateral clawfoot 
(pes cavus) with all toes tending to dorsiflexion, and there 
is limitation of dorsiflexion at ankle to right angle, 
shortened plantar fascia and marked tenderness under the 
metatarsal heads.  A 30 percent rating is warranted for a 
bilateral condition.  38 C.F.R. Part 4, Diagnostic Code 5278.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Factual Background

The medical evaluation board review of the service medical 
records in April 1995 resulted in a diagnosis of severe 
chronic bilateral plantar fasciitis, described as 
occasionally incapacitating.  

At the time of the examination of the feet accorded the 
veteran by VA in December 1995, it was noted that while in 
service he was diagnosed as having plantar fasciitis and was 
treated with supports in his shoes.  The veteran complained 
of pain on a daily basis in both feet in the plantar aspects, 
particularly along the arch.  He stated that he could stand 
for a short period of time and make one trip around the 
shopping mall.  He denied swelling or erythema.  He did not 
use any special shoes or inserts at the present time and was 
on no medications.  

Current examination of the feet showed bilateral plantar 
tenderness.  It was described as quite exquisite on the 
arches.  There was no heel tenderness.  There was a chronic 
fungal rash on both feet.  There was no erythema.  

X-ray studies of the feet showed a small calcaneal spur at 
the plantar aspect of the left foot.  There was a calcificans 
with adjacent lucency in the navicular foot.  

The examination diagnoses included bilateral plantar 
fasciitis.  

By rating decision dated in January 1996, service connection 
for bilateral plantar fasciitis was granted, with an 
evaluation of 10 percent assigned for each foot, effective 
October 18, 1995, the day following the veteran's service 
discharge.  

The veteran was accorded another examination of the feet by 
VA for rating purposes in July 1996.  It was noted he was 
currently not working.  Reference was made to a bone scan 
which had been done recently and was found to be totally 
normal without any evidence of degenerative joint disease or 
navicular disease of the feet.  The veteran continued to 
complain of pain on a daily basis in the feet.  He stated 
that walking usually resulted in his having to stop 
frequently to rest.  He found himself becoming irritable 
because of his chronic foot pain.  He avoided activities such 
as shopping in the mall.  He shifted his weight frequently 
when standing.  

Examination again showed exquisite tenderness of the heels, 
the left greater than the right.  There was also tenderness 
of the metatarsal heads as well as the plantar fascial planes 
which was quite exquisite also.  There were no erythematous 
changes on the plantar aspect of the feet.  There was no 
swelling of the metatarsals.  

The examination diagnoses included bilateral plantar 
fasciitis.  The overall disability picture is not indicative 
of impairment warranting more than the currently assigned 10 
percent rating.

The veteran was accorded another examination of the feet by 
VA for rating purposes in August 1998.  It was reported that 
he had recently completed schooling.  Present orthopedic 
treatment involved careful activity, oral medication, and 
occasional use of shoe inserts.  It was noted he wore regular 
shoes.  His present comfort level allowed operating a car for 
at least two hours or walking for at least 30 minutes.  The 
veteran reported that standing for work was probably limited 
to 2 or 3 hours per day by foot symptom.  Standing at work 
also bothered the back and some of his lower extremity 
joints.  

On examination it was noted the veteran was somewhat 
overweight.  There was some limping on both feet.  Motion of 
the feet and ankles were normal and equal, with dorsiflexion 
to 15 degrees, plantar flexion to 45 degrees, inversion to 
30 degrees, and eversion to 20 degrees.  There was some 
moderate pain with the movements.  Tenderness involved the 
sides of the heels as well as the plantar surface.  The heels 
did not have any redness or swelling.  Arch development was 
in the low-normal range.  There was an associated slight 
valgus of the heel and forefoot.  There was tenderness on the 
plantar aspect of both arches in the muscular areas.  There 
was moderate tenderness over the entire dorsum of the 
midfoot.  There was no swelling or redness in that area.  
Forefoot tenderness was totally in the metatarsophalangeal 
joints and involved all 10 toes.  The toes had good alignment 
with no tenderness otherwise.  There was no swelling of the 
forefoot.  There were no bothersome calluses on either foot.  

The diagnoses included chronic pain and tenderness of both 
heels diagnosed as plantar fasciitis, with a notation of a 
small associated bone spur on the left.  It was indicated the 
veteran would probably continue to have some bothersome foot 
symptoms.  Notation was made that the veteran's subjective 
complaints of pain and tenderness represented a 15 percent 
decrease in the motions of the foot ankle which would 
represent the portion of those symptoms in the feet.  He also 
had flareup problems, and a 25 percent decrease in the same 
motions would cover that.  

The veteran was accorded another examination of the feet by 
VA in December 1998.  The examination was conducted by the 
same examiner who conducted the August 1998 examination 
reported above.  It was indicated he was working in a 
convenience store at the present time.  His treatment 
remained the same as discussed on the prior examination.  It 
was indicated the veteran continued to have some problems 
with weight.  There was some limping on both feet.  He was 
able to rise on his toes and heels and to stand on the medial 
and lateral borders of both feet.  

Motion of the feet and ankle was again described as normal 
and equal, with dorsiflexion to 15 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees, and eversion to 
20 degrees.  There was some moderate pain with movement.  
Both ankles had mild generalized tenderness and mild 
swelling.  Both heels were tender on the sides and on the 
plantar aspect.  The arches continued to be in the low-normal 
range, and there was some arch tenderness bilaterally.  
Forefoot tenderness continued to be in all 
metatarsophalangeal joints.  The toes were nontender and had 
satisfactory alignment.  There were no bothersome calluses.  

X-ray studies of the feet were normal.  

The assessments included pain at both heels diagnosed as 
plantar fasciitis.  It was noted the left heel had an 
associated calcaneal spur, which the military might have 
considered a degenerative problem.  It was indicated the 
veteran's condition to be careful with his ankle and his 
feet.  

As for the veteran's complaints, the examiner stated the 
signs and symptoms were "reasonable for the nature of the 
pathology."  In his opinion, there was some worsening of 
pain because of subjective factors.  In his opinion, 
80 percent of the present ankle and foot problems were 
readily explained by objective problems.  20 percent of the 
present pain represented subjective worsening, primarily from 
factors such as chronic tension and/or depression.  

The examiner also stated that there was no atrophy and the 
skin did not have any changes.  It was noted the veteran 
exhibited some facial changes with pain.  There was some 
guarding of foot and ankle with pain, especially with 
palpation of tender areas.  The examiner found the veteran's 
symptoms to be believable.  

Analysis

The RO has granted service connection for plantar fasciitis 
of each foot with a 10 percent evaluation provided for each 
foot effective October 18, 1995.  Service connection has also 
been granted for disabilities of each ankle.  The veteran has 
not disputed the evaluations provided for the ankle 
disabilities.

The rating schedule does not define "moderate," 
"moderately severe," or "severe" foot injuries as used in 
Diagnostic Code 5284.  However, on examinations the veteran's 
foot motion has been described as normal.  The veteran has 
limited tenderness and mild pes planus, but no other 
deformity, and retains the ability to stand on his heels and 
toes and to stand at work for several hours.  Bone scans have 
been normal and X-ray examinations have shown only a small 
calcaneal spur.  No post service examiner has described the 
veteran's symptoms as more than mild.

The veteran and his representative asserted at the hearing on 
appeal, that he should be given a 20 percent evaluation for 
each foot because the service department evaluated his 
disability at that level when he was separated from service.  
However, in evaluating the veteran's disabilities the Board 
is chiefly concerned with the extent of disability for the 
period since the effective date of the grant of service 
connection.  The service department's evaluation was based on 
the veteran's symptoms while he was in service.  Those 
symptoms appear to have been more severe than those reported 
since service.  For instance, the service department found 
that the veteran was having periodic incapacitating attacks.  
The record, including outpatient treatment records, since 
service show no incapacitating attacks.  Indeed, the 
outpatient treatment records show that, while the veteran has 
been treated for a variety of complaints, he has received 
little treatment for plantar fasciitis.

Given, the relatively normal findings on examination, the 
veteran's ability to maintain employment requiring prolonged 
periods of standing, and the lack of treatment, the Board 
concludes that the veteran's disability is no more than 
moderate in each foot.  Thus an evaluation in excess of 10 
percent is not warranted for either foot under Diagnostic 
Code 5284.

The veteran does not have deformities such as would warrant 
an evaluation in excess of 10 percent for each foot on the 
basis of claw foot, and his pes planus has been described as 
mild.  Thus he does not meet the criteria for an evaluation 
in excess of 10 percent for each foot on the basis of pes 
planus.

As discussed above, the Board recognizes the veteran's 
complaints of pain and tenderness.  The Board also 
acknowledges that functional impairment supported by adequate 
pathology is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  In this case, the Board notes that the positive 
finding of pain does not warrant entitlement to an additional 
rating in this case.  § 4.40 does not provide for a separate 
rating for pain; it provides for an additional rating in 
conjunction with the applicable rating criteria.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  In spite of the 
findings of pain, increased functional impairment which 
interferes with the veteran's lifestyle and employment 
activities is not present.  The veteran has good range of 
motion and strength without neurological deficits.  It was 
noted at the time of the most recent examination that the 
veteran was working in a convenience store and it is not 
indicated that any special consideration has had to be given 
him.  Based on the clinical data and pertinent law and 
regulations, therefore, the Board concludes that, in this 
case, an additional rating based on the veteran's functional 
loss, due to pain and weakness and tenderness is not 
warranted.  That is, the evidence does not reflect a basis 
for a higher evaluation, since the veteran's disability does 
not result in more than moderate functional impairment 
resulting from his plantar fasciitis in either foot.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the veteran's plantar fasciitis has not 
required any periods of post-service hospitalization, and so 
it cannot be said that it has required frequent periods of 
hospitalization.  At the hearing on appeal the veteran's 
representative has asserted that the disability causes severe 
interference with employment, and the veteran has asserted 
that his disability caused him to be refused employment with 
the postal service.  The record also contains VA vocational 
rehabilitation records showing that the veteran reported that 
his foot disability precluded prolonged standing.  This 
record raises a claim for higher evaluations on an extra-
schedular basis.  Spurgeon.  

The veteran's hearing testimony shows that during the period 
since the grant of service connection, he has successfully 
completed a college degree with honors, and that the foot 
disabilities had little impact on his studies, and examiners 
have found that he is able to stand for two or three hours, 
drive for at least two hours and walk at least 30 minutes.  
While the veteran may have been denied employment with the 
postal service due to his various disabilities; the record 
does not show that the foot disabilities have actually caused 
marked interference with his employment in a convenience 
store or in the completion of his studies.  Accordingly, the 
Board concludes that referral for consideration of an extra-
schedular evaluation is not warranted.



ORDER

Service connection for degenerative joint disease of the 
right foot is denied.  

Service connection for degenerative joint disease of the left 
foot is denied.  

A rating in excess of 10 percent for plantar fasciitis of the 
right foot is denied.  

A rating in excess of 10 percent for plantar fasciitis of the 
left foot is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

